Case 9:20-cv-81205-RAR Document 572 Entered on FLSD Docket 04/30/2021 Page 1 of 3




                                         UNITED STATES DISTRICT
                                        COURT SOUTHERN DISTRICT
                                               OF FLORIDA

                                          Case No. 20-CIV-81205-RAR

       SECURITIES AND EXCHANGE COMMISSION,

                           Plaintiff,

       v.

       COMPLETE BUSINESS SOLUTIONS GROUP,
       INC. d/b/a PAR FUNDING, et al.,

                            Defendants.
                                                                  /

            DEFENDANT JOSEPH LAFORTE’S MOTION TO FILE MATERIALS UNDER
            SEAL IN SUPPORT OF HIS RESPONSE TO THE RECEIVER’S MOTION TO
                LIFT THE LITIGATION STAY TO ALLOW COMMENCEMENT OF
                         PROCEEDINGS AGAINST D19 LIQUOR INC.,
                          FAWZI SIMON AND RELATED ENTITIES

                   Pursuant to Local Rule 5.4, Defendant, Joseph W. LaForte (“ LaForte or “Defendant”)

     respectfully seeks to file under seal documents that have been retrieved from the Converge Hub

     database to allow the Receiver time to review these documents to determine whether to

     designate them as confidential and because some exhibits contain private financial information

     as well as personal information.

              1.        Good cause exists because pursuant to the Stipulation on Converge Hub

  Production (DE 536-1), documents have been pulled from the Static Par Funding Account on

  Converge Hub through the defense team’s eDiscovery consultant Marc Hirshfield and have been

  properly bates stamped to identify them.

              2.        However, Defendant is unsure whether the Receiver has requested and received

  an audit log reflecting the Converge Hub activity as he is entitled to do from time to time, and


  000001/01324331_1
Case 9:20-cv-81205-RAR Document 572 Entered on FLSD Docket 04/30/2021 Page 2 of 3




  thus, Defendant is not sure whether the Receiver has had the opportunity to review the documents

  Defendant wishes to attach to his response as exhibits.

              3.      Furthermore, some exhibits contain private financial information as well as

  personal information such as bank account numbers and social security numbers.

              4.      The exhibits are crucial to Defendant’s response, but without knowing whether

  the Receiver intends to designate these documents as confidential, Defendant does not want to

  risk violating the Protective Order entered by this Court. (DE 437).

              5.      If they are filed publicly, then the Receiver will not have the opportunity to

  designate documents as confidential. If he wishes to do so, the documents the Receiver seeks to

  hold confidential would be revealed before he has the change to designate the documents.

              6.      Therefore, Defendant respectfully requests that certain exhibits remain under seal

  to allow the Receiver to review them and make a confidentiality designation. If the Receiver

  determines that certain documents are not confidential, those exhibits will be refiled in the public

  docket.

              Wherefore, Defendant respectfully requests that he be permitted to file Converge Hub

  exhibits under seal to allow the Receiver to review and determine whether those exhibits should

  be designed as confidential.

  Dated: April 30, 2021

                                                           KOPELOWITZ OSTROW
                                                           FERGUSON WEISELBERG GILBERT
                                                           One W. Las Olas Blvd., Suite 500
                                                           Fort Lauderdale, Florida 33301
                                                           Attorneys for Joseph W. LaForte

                                                           By:     /s/ David L. Ferguson
                                                                   DAVID L. FERGUSON
                                                                   Florida Bar Number: 0981737


  000001/01324331_1
Case 9:20-cv-81205-RAR Document 572 Entered on FLSD Docket 04/30/2021 Page 3 of 3




                                                               Ferguson@kolawyers.com
                                                               JOSHUA R. LEVINE
                                                               Florida Bar Number: 91807
                                                               Levine@kolawyers.com




                                     CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on April 30, 2021, I electronically filed the forgoing document

  with the clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on counsel of record via transmissions of Notices of Electronic Filing generated

  by CM/ECF.



                                                        By:    /s/ David L. Ferguson
                                                               DAVID L. FERGUSON




  000001/01324331_1
